UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1178


LAWRENCE VERLINE WILDER, SR.,

                  Plaintiff - Appellant,

             v.

UNIVERSITY OF MARYLAND, BALTIMORE COUNTY; FREEMAN HRABOWSKI,
President, University of Maryland, Baltimore County,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:09-cv-00273-WDQ)


Submitted:    May 28, 2009                   Decided:   June 5, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lawrence        Verline   Wilder,       Sr.,    filed   a   civil     action

against    the     University       of     Maryland,       Baltimore    County,      and

Freeman Hrabowski.          The district court entered an order denying

without prejudice Wilder’s motion for appointment of counsel and

placing his case on inactive status pending resolution of cases

Wilder    has    on   the    court’s       active    docket.        This    court    may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),    and    certain     interlocutory         and    collateral      orders,    28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.    Loan    Corp.,     337    U.S.    541   (1949).      Because      the   order

Wilder seeks to raise on appeal is not immediately appealable,

we dismiss the appeal for lack of jurisdiction.                            We dispense

with oral argument because the facts and legal contentions are

adequately       presented     in   the     materials      before    the    court    and

argument would not aid the decisional process.

                                                                             DISMISSED




                                            2